DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
	The response filed on 5/24/2022 is in conformance with the Office’s rules and regulations regarding claim amendments. 
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 recites “using the at least processor” in line 6 and should recite --using the at least one processor--; and 
Claim 20 recites “using the at least processor” in line 15 and should recite --using the at least one processor--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


No claim is rejected under 35 U.S.C. 112 or 35 U.S.C 112 (pre-AIA ), second paragraph.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


No claim is rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 10, 20, 21, 24, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Dilorenzo et al. (US 20070150025 A1)(Dilorenzo)(previously cited) further in view of Sankar et al. (US 20160317468)(Sankar)(previously cited) and further in view of Simon et al. (US 2015/0038869 A1). 
In Regards to Claim 1: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), the method comprising: obtaining electroencephalogram (EEG) data of the subject (see Dilorenzo paragraph [0016]) and one or more previously determined baseline biomarkers of the subject (see Dilorenzo paragraph [0146] “At step 200, the patient's neural state is monitored for a suitable amount of time to ascertain a patient's "baseline" neural state so as to allow for assessment of the effect that the pharmacological agent has on the patient's neural state” and Figure 15, element 200. See also paragraph [0016] “”neural state" may be based on one or more patient dependent parameters from the brain, such as electrical signals from the brain, including but not limited to electroencephalogram signals "EEG" and electrocorticogram signals "ECoG" (referred to herein collectively as "EEG"), brain temperature, blood flow in the brain, concentration of AEDs in the brain, etc.)”; it is clear that a biomarker can be any physiological characteristic); determining, using one or more processors, one or more new biomarkers for the subject based on the EEG data (see Dilorenzo Figure 6), and determining a measure of delta power of the EEG data (see Dilorenzo paragraph [0093] “Some examples of potentially useful features to extract from the signals for use in determining the patient's propensity for the seizure, include but are not limited to,…delta band power (0.1-4 Hz)”) and/or filtering the EEG data within a frequency band to produce filtered EEG data (see Dilorenzo paragraph [0105] “Pre-processed signals (e.g., filtered, amplified, conversion to a digital signal) may be transcutaneously transmitted from device assembly 12 to the patient communication assembly 18 where one or more features are extracted from the one or more signals with feature extractors”); determining one or more differences between the one or more previously determined baseline biomarkers and the one or more new biomarkers (see Dilorenzo paragraph [0096] “measured feature vector is compared to historical or baseline feature vectors to classify the patient's propensity for a future epileptic seizure”); and determining subsequent treatment of the infantile spasms of the subject based at least in part on the determined one or more differences between the one or more previously determined baseline biomarkers and the one or more new biomarkers (see Dilorenzo paragraph [0094] “Once the desired features are extracted from the signal 52, the at least some of the extracted features (and optionally other patient dependent parameters, such as patient history, patient inputs, and/or other direct physiological signals from the patient) are input into one or more classifiers 64, where the feature vector (or scalar) is examined so as to classify the patient's propensity for a future seizure (e.g., neural state)” and paragraph [0100]). Dilorenzo is silent to infantile spasms (IS).
Sankar teaches a treatment for infantile spasm (IS) (see Sankar paragraph [0014] “the invention relates to a method of treating or preventing infantile spasms in a subject, comprising administering to the subject a composition comprising cannabidiol (“CBD”)… the invention relates to a method of treating or preventing hypsarrhythmia in a subject”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the treatment for infantile spasms of Sankar since (1) Dilorenzo teaches its method in the application of seizure detection and Sankar teaches one such type of seizure whose detection is desirable and (2) it permits the administration of a composition or treatment to a subject which “reduces the frequency or severity of, or delays the onset of, symptoms of a medical condition in the subject relative to a subject which does not receive the composition” (see Sankar paragraph [0051]). Dilorenzo, as modified by Sankar is silent to wherein determining the one or more new biomarkers comprises: generating power spectral density (PSD) data from the EEG data, and determining a measure of delta power of the EEG data by determining a total power within a delta band of the PSD data;  and determining a measure of spike frequency of the filtered EEG data.
Simon teaches a system and method for the physiological assessment of brain health (see Simon: Abstract) wherein determining the one or more new biomarkers comprises: generating power spectral density (PSD) data from the EEG data (see Simon paragraph [0013]), and determining a measure of delta power of the EEG data by determining a total power within a delta band of the PSD data (see Simon paragraph [0201]”); and determining a measure of spike frequency of the filtered EEG data (see Simon paragraph [0013] “peak or mode frequency”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the system and method for the physiological assessment of brain health in order to “diagnose a disease state of a brain and nervous system of a subject by acquiring EEG signal data” (see Simon paragraph [0015]).
In Regards to Claim 2: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), but is silent to wherein the infantile spasms of the subject have previously been treated with one or more medications, and wherein determining the subsequent treatment of the infantile spasms of the subject comprises determining a new dose of at least one of the one or more medications.
Sankar teaches a treatment for infantile spasm (IS) (see Sankar paragraph [0014] “the invention relates to a method of treating or preventing infantile spasms in a subject, comprising administering to the subject a composition comprising cannabidiol (“CBD”)… the invention relates to a method of treating or preventing hypsarrhythmia in a subject”), wherein the infantile spasms of the subject have previously been treated with one or more medications (see Sankar paragraphs [0003]-[0005] and [0028] “the subject is not responsive to adrenocorticotropic hormone therapy, prednisone or prednisolone therapy, and/or vigabatrin therapy”), and wherein determining the subsequent treatment of the infantile spasms of the subject comprises determining a new dose of at least one of the one or more medications (see Sankar paragraph [0023]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the treatment for infantile spasms of Sankar since (1) Dilorenzo teaches its method in the application of seizure detection and Sankar teaches one such type of seizure whose detection is desirable and (2) it permits the administration of a new composition or treatment to a subject which “reduces the frequency or severity of, or delays the onset of, symptoms of a medical condition in the subject relative to a subject which does not receive the composition” (see Sankar paragraph [0051]).
In Regards to Claim 3: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), but is silent to wherein the infantile spasms of the subject have previously been treated with a first medication, and wherein determining the subsequent treatment of the infantile spasms of the subject comprises selecting a second medication for the subsequent treatment of the subject.
Sankar teaches a treatment for infantile spasm (IS) (see Sankar paragraph [0014] “the invention relates to a method of treating or preventing infantile spasms in a subject, comprising administering to the subject a composition comprising cannabidiol (“CBD”)… the invention relates to a method of treating or preventing hypsarrhythmia in a subject”), wherein the infantile spasms of the subject have previously been treated with a first medication (see Sankar paragraphs [0003]-[0005] and [0028] “the subject is not responsive to adrenocorticotropic hormone therapy, prednisone or prednisolone therapy, and/or vigabatrin therapy”), and wherein determining the subsequent treatment of the infantile spasms of the subject comprises selecting a second medication for subsequent treatment of the subject (see Sankar paragraph [0023]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the treatment for infantile spasms of Sankar since (1) Dilorenzo teaches its method in the application of seizure detection and Sankar teaches one such type of seizure whose detection is desirable and (2) it permits the administration of a new and specific composition or treatment to a subject which “reduces the frequency or severity of, or delays the onset of, symptoms of a medical condition in the subject relative to a subject which does not receive the composition” (see Sankar paragraph [0051]).
In Regards to Claim 4: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), (see Dilorenzo paragraph [0130] “stop taking medications), but is silent to infantile spasms. 
Sankar teaches a treatment for infantile spasm (IS) (see Sankar paragraph [0014] “the invention relates to a method of treating or preventing infantile spasms in a subject, comprising administering to the subject a composition comprising cannabidiol (“CBD”)… the invention relates to a method of treating or preventing hypsarrhythmia in a subject”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the treatment for infantile spasms of Sankar since (1) Dilorenzo teaches its method in the application of seizure detection and Sankar teaches one such type of seizure whose detection is desirable and (2) it permits the administration of a composition or treatment to a subject which “reduces the frequency or severity of, or delays the onset of, symptoms of a medical condition in the subject relative to a subject which does not receive the composition” (see Sankar paragraph [0051]).
In Regards to Claim 7: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), wherein determining the subsequent treatment of the infantile spasms of the subject comprises determining a likelihood of relapse of the subject (see Dilorenzo paragraphs [0097]-[0098] “quantifies the patient's propensity, probability, likelihood or risk of a future seizure using some predetermined scale”), but is silent to infantile spasm and wherein the seizures of the subject have previously been treated.
Sankar teaches a treatment for infantile spasm (IS) (see Sankar paragraph [0014] “the invention relates to a method of treating or preventing infantile spasms in a subject, comprising administering to the subject a composition comprising cannabidiol (“CBD”)… the invention relates to a method of treating or preventing hypsarrhythmia in a subject”), and wherein the seizures of the subject have previously been treated (see Sankar paragraphs [0003]-[0005] and [0028] “the subject is not responsive to adrenocorticotropic hormone therapy, prednisone or prednisolone therapy, and/or vigabatrin therapy”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the treatment for infantile spasms of Sankar since (1) Dilorenzo teaches its method in the application of seizure detection and Sankar teaches one such type of seizure whose detection is desirable and (2) it permits the administration of a composition or treatment to a subject which “reduces the frequency or severity of, or delays the onset of, symptoms of a medical condition in the subject relative to a subject which does not receive the composition” (see Sankar paragraph [0051]).
In Regards to Claim 10: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), wherein the delta band is a range of frequencies between an upper frequency and a lower frequency, wherein the upper frequency is no greater than 5 Hz, and wherein the lower frequency is greater than 0 Hz (see Dilorenzo paragraph [0093] “delta band power (0.1-4Hz)”).
In Regards to Claim 20: Dilorenzo teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor ( Dilorenzo paragraph [0114]), perform a method of adapting treatment of a subject having seizures ((see Dilorenzo paragraph [0014]), the method comprising: obtaining electroencephalogram (EEG) data of the subject (see Dilorenzo paragraph [0016]) and one or more previously determined baseline biomarkers of the subject (see Dilorenzo paragraph [0146] “At step 200, the patient's neural state is monitored for a suitable amount of time to ascertain a patient's "baseline" neural state so as to allow for assessment of the effect that the pharmacological agent has on the patient's neural state” and Figure 15, element 200. See also paragraph [0016] “”neural state" may be based on one or more patient dependent parameters from the brain, such as electrical signals from the brain, including but not limited to electroencephalogram signals "EEG" and electrocorticogram signals "ECoG" (referred to herein collectively as "EEG"), brain temperature, blood flow in the brain, concentration of AEDs in the brain, etc.)”; it is clear that a biomarker can be any physiological characteristic); determining, using the at least one processor (see Dilorenzo paragraph [0114]) one or more new biomarkers for the subject based on the EEG data (see Dilorenzo Figure 6); wherein determining the one or more new biomarkers comprises: Determining a measure of delta power of the EEG data (see Dilorenzo paragraph [0093] “Some examples of potentially useful features to extract from the signals for use in determining the patient's propensity for the seizure, include but are not limited to,…delta band power (0.1-4 Hz)”) and/or filtering the EEG data within a frequency band to produce filtered EEG data (see Dilorenzo paragraph [0105] “Pre-processed signals (e.g., filtered, amplified, conversion to a digital signal) may be transcutaneously transmitted from device assembly 12 to the patient communication assembly 18 where one or more features are extracted from the one or more signals with feature extractors”) and determining  a measure of spike frequency of the filtered EEG data (see Dilorenzo paragraph [0093] “Some examples of potentially useful features to extract from the signals for use in determining the patient's propensity for the seizure, include but are not limited to,…delta band power (0.1-4 Hz)”); determining one or more differences between the one or more previously determined baseline biomarkers and the one or more new biomarkers (see Dilorenzo paragraph [0096] “measured feature vector is compared to historical or baseline feature vectors to classify the patient's propensity for a future epileptic seizure”) 
and determining, using the at least one processor, subsequent treatment of the infantile spasms of the subject based at least in part on the determined one or more differences between the one or more previously determined baseline biomarkers and the one or more new biomarkers (see Dilorenzo paragraph [0094] “Once the desired features are extracted from the signal 52, the at least some of the extracted features (and optionally other patient dependent parameters, such as patient history, patient inputs, and/or other direct physiological signals from the patient) are input into one or more classifiers 64, where the feature vector (or scalar) is examined so as to classify the patient's propensity for a future seizure (e.g., neural state)” and paragraph [0100]). Dilorenzo is silent to infantile spasms (IS).
Sankar teaches a treatment for infantile spasm (IS) (see Sankar paragraph [0014] “the invention relates to a method of treating or preventing infantile spasms in a subject, comprising administering to the subject a composition comprising cannabidiol (“CBD”)… the invention relates to a method of treating or preventing hypsarrhythmia in a subject”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the treatment for infantile spasms of Sankar since (1) Dilorenzo teaches its method in the application of seizure detection and Sankar teaches one such type of seizure whose detection is desirable and (2) it permits the administration of a composition or treatment to a subject which “reduces the frequency or severity of, or delays the onset of, symptoms of a medical condition in the subject relative to a subject which does not receive the composition” (see Sankar paragraph [0051]). Dilorenzo, as modified by Sankar is silent to wherein determining the one or more new biomarkers comprises: generating power spectral density (PSD) data from the EEG data, and determining a measure of delta power of the EEG data by determining a total power within a delta band of the PSD data;  and determining a measure of spike frequency of the filtered EEG data.
Simon teaches a system and method for the physiological assessment of brain health (see Simon: Abstract) wherein determining the one or more new biomarkers comprises: generating power spectral density (PSD) data from the EEG data (see Simon paragraph [0013]), and determining a measure of delta power of the EEG data by determining a total power within a delta band of the PSD data (see Simon paragraph [0201]”); and determining a measure of spike frequency of the filtered EEG data (see Simon paragraph [0013] “peak or mode frequency”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the system and method for the physiological assessment of brain health in order to “diagnose a disease state of a brain and nervous system of a subject by acquiring EEG signal data” (see Simon paragraph [0015]).
In Regards to Claim 21: Dilorenzo teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor ( Dilorenzo paragraph [0114]), perform a method of adapting treatment of a subject having seizures ((see Dilorenzo paragraph [0014]), wherein determining the subsequent treatment of the seizures of the subject further comprises determining to cease treatment of the subject with a first medication (see Dilorenzo paragraph [0130] “stop taking medications”), but is silent to infantile spasms. 
Sankar teaches a treatment for infantile spasm (IS) (see Sankar paragraph [0014] “the invention relates to a method of treating or preventing infantile spasms in a subject, comprising administering to the subject a composition comprising cannabidiol (“CBD”)… the invention relates to a method of treating or preventing hypsarrhythmia in a subject”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the treatment for infantile spasms of Sankar since (1) Dilorenzo teaches its method in the application of seizure detection and Sankar teaches one such type of seizure whose detection is desirable and (2) it permits the administration of a composition or treatment to a subject which “reduces the frequency or severity of, or delays the onset of, symptoms of a medical condition in the subject relative to a subject which does not receive the composition” (see Sankar paragraph [0051]).
In Regards to Claim 24: Dilorenzo teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor ( Dilorenzo paragraph [0114]), perform a method of adapting treatment of a subject having seizures ((see Dilorenzo paragraph [0014]), wherein determining the subsequent treatment of the infantile spasms of the subject comprises determining a likelihood of relapse of the subject (see Dilorenzo paragraphs [0097]-[0098] “quantifies the patient's propensity, probability, likelihood or risk of a future seizure using some predetermined scale”), but is silent to infantile spasm.
Sankar teaches a treatment for infantile spasm (IS) (see Sankar paragraph [0014] “the invention relates to a method of treating or preventing infantile spasms in a subject, comprising administering to the subject a composition comprising cannabidiol (“CBD”)… the invention relates to a method of treating or preventing hypsarrhythmia in a subject”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the treatment for infantile spasms of Sankar since (1) Dilorenzo teaches its method in the application of seizure detection and Sankar teaches one such type of seizure whose detection is desirable and (2) it permits the administration of a composition or treatment to a subject which “reduces the frequency or severity of, or delays the onset of, symptoms of a medical condition in the subject relative to a subject which does not receive the composition” (see Sankar paragraph [0051]).
In Regards to Claim 33: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), wherein determining the one or more differences between the one or more previously determined baseline biomarkers and the one or more new biomarkers comprises (see Dilorenzo paragraph [0096] “measured feature vector is compared to historical or baseline feature vectors to classify the patient's propensity for a future epileptic seizure”): calculating a difference between the determined measure of delta power of the EEG data and a previously determined measure of delta power for the subject; and/or calculating a difference between the determined measure of spike frequency and a previously determined measured of spike frequency for the subject (see Dilorenzo paragraphs [0096] and [0093]).
In Regards to Claim 34: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), wherein the one or more previously determined baseline biomarkers include a previously determined measure of delta power for the subject and/or a previously determined measured of spike frequency for the subject (see Dilorenzo paragraphs [0093]-[0096]).
In Regards to Claim 35: Dilorenzo teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor ( Dilorenzo paragraph [0114]), perform a method of adapting treatment of a subject having seizures ((see Dilorenzo paragraph [0014]), wherein determining the one or more differences between the one or more previously determined baseline biomarkers and the one or more new biomarkers comprises: calculating a difference between the determined measure of delta power of the EEG data and a previously determined measure of delta power for the subject; and/or calculating a difference between the determined measure of spike frequency and a previously determined measured of spike frequency for the subject (see Dilorenzo paragraphs [0096] and [0093]).
In Regards to Claim 36: Dilorenzo teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor ( Dilorenzo paragraph [0114]), perform a method of adapting treatment of a subject having seizures ((see Dilorenzo paragraph [0014]), wherein the one or more previously determined baseline biomarkers include a previously determined measure of delta power for the subject and/or a previously determined measured of spike frequency for the subject (see Dilorenzo paragraphs [0093]-[0096]).
Claims 11, 12, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dilorenzo et al. (US 20070150025 A1)(Dilorenzo) (previously cited) further in view of Sankar et al. (US 20160317468)(Sankar)(previously cited), and further in view of Simon et al. (US 2015/0038869 A1), and further in view of Dorfmeister et al. (5,995,868) (Dorfmeister)(previously cited). 
In Regards to Claim 11: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]) but is silent to wherein generating the PSD data from the EEG data includes performing a Fast Fourier Transform (FFT) of the EEG data.
Dorfmeister teaches a method of using EEG from a subject to predict a seizure (see Dorfmeister: Abstract) wherein generating the PSD data the EEG data includes performing a Fast Fourier Transform (FFT) of the EEG data (see Dorfmeister: Column 25, lines 16-36). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the method of using EEG from a subject to predict and treat seizures of Dorfmeister since (1) Dilorenzo teaches its method of filtering in the application of predicting and treating seizures and Dorfmeister teaches one such type of filtering to predict seizures and (2) “to monitor efficacy of treatment and to optimize seizure/spike detection and prediction” (see Dorfmeister: Column 9, lines 34-37). 
In Regards to Claim 12: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), but is silent to wherein determining the measure of spike frequency of the filtered EEG data includes identifying a plurality of amplitude spikes in the filtered EEG data, the amplitude spikes being a deviation from a baseline amplitude above an amplitude threshold.
Dorfmeister teaches a method of using EEG from a subject to predict a seizure (see Dorfmeister: Abstract) wherein the method comprises determining the measure of spike frequency of the EEG data, and wherein determining the measure of spike frequency of the EEG data includes identifying a plurality of amplitude spikes in the EEG data, the amplitude spikes being a deviation from a baseline amplitude above an amplitude threshold (see Dorfmeister: Column 6, lines 24-37). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the method of using EEG from a subject to predict and treat seizures of Dorfmeister since (1) Dilorenzo teaches its spike measuring method in the application of predicting and treating seizures and Dorfmeister teaches one such type of spike frequency determining to predict seizures and (2) “to monitor efficacy of treatment and to optimize seizure/spike detection and prediction” (see Dorfmeister: Column 9, lines 34-37). 
 In Regards to Claim 28: Dilorenzo teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor ( Dilorenzo paragraph [0114]), perform a method of adapting treatment of a subject having seizures ((see Dilorenzo paragraph [0014]), but is silent to wherein generating the PSD data from the EEG data includes performing a Fast Fourier Transform (FFT) of the EEG data.
Dorfmeister teaches a method of using EEG from a subject to predict a seizure (see Dorfmeister: Abstract) wherein determining the measure of delta power of the EEG data includes performing a Fast Fourier Transform (FFT) of the EEG data (see Dorfmeister: Column 25, lines 16-36). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the method of using EEG from a subject to predict and treat seizures of Dorfmeister since (1) Dilorenzo teaches its method of filtering in the application of predicting and treating seizures and Dorfmeister teaches one such type of filtering used to predict seizures and (2) “to monitor efficacy of treatment and to optimize seizure/spike detection and prediction” (see Dorfmeister: Column 9, lines 34-37). 
In Regards to Claim 29: Dilorenzo teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor ( Dilorenzo paragraph [0114]), perform a method of adapting treatment of a subject having seizures ((see Dilorenzo paragraph [0014]), wherein spike frequency and EEG amplitudes are useful features to extract from the EEG data (see Dilorenzo paragraph [0093]), but is silent to determining the measure of spike frequency of the filtered EEG data includes identifying a plurality of amplitude spikes in the filtered EEG data, the amplitude spikes being a deviation from a baseline amplitude above an amplitude threshold.
Dorfmeister teaches a method of using EEG from a subject to predict a seizure (see Dorfmeister: Abstract) wherein the method comprises determining the measure of spike frequency of the EEG data, and wherein determining the measure of spike frequency of the EEG data includes identifying a plurality of amplitude spikes in the EEG data, the amplitude spikes being a deviation from a baseline amplitude above an amplitude threshold (see Dorfmeister: Column 6, lines 24-37). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the method of using EEG from a subject to predict and treat seizures of Dorfmeister since (1) Dilorenzo teaches its spike measuring method in the application of predicting and treating seizures and Dorfmeister teaches one such type of spike frequency determining to predict seizures and (2) “to monitor efficacy of treatment and to optimize seizure/spike detection and prediction” (see Dorfmeister: Column 9, lines 34-37). 
Claims 14 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dilorenzo et al. (US 20070150025 A1)(Dilorenzo)(previously cited) further in view of Sankar et al. (US 20160317468)(Sankar)(previously cited), and further in view of Simon et al. (US 2015/0038869 A1), and further in view of Dorfmeister et al. (5,995,868) (Dorfmeister)(previously cited), and further in view of Sabesan (US 2016/0310070 A1)(Sabesan)(previously cited).
In Regards to Claim 14: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), wherein spike frequency is a useful feature to extract from the EEG data (see Dilorenzo paragraph [0093]), but is silent to wherein determining the measure of spike frequency of the filtered EEG data includes calculating a plurality of wavelet coefficients of the filtered EEG data.
Dorfmeister teaches a method of using EEG from a subject to predict a seizure (see Dorfmeister: Abstract) wherein the method comprises determining the measure of spike frequency of the EEG data (see Dorfmeister: Column 6, lines 24-37). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the method of using EEG from a subject to predict and treat seizures of Dorfmeister since (1) Dilorenzo teaches its spike measuring method in the application of predicting and treating seizures and Dorfmeister teaches one such type of spike frequency determining to predict seizures and (2) “to monitor efficacy of treatment and to optimize seizure/spike detection and prediction” (see Dorfmeister: Column 9, lines 34-37). Dilorenzo, as modified by Dorfmeister is silent to wherein determining the measure of spike frequency of the EEG data includes calculating a plurality of wavelet coefficients of the EEG data. Sabesan teaches a method of detecting an improvement in seizure therapy wherein determining the measure of spike frequency of the EEG data includes calculating a plurality of wavelet coefficients of the EEG data (see Sabesan paragraph [0006] “extracting first maximum wavelet coefficients…extracting second wavelet coefficients” and figures 11B, 12A-12H and paragraph [0104]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo, as modified by Dorfmeister, with the method of detecting an improvement in therapy configured to improve a seizure condition of a patient of Sabesan in order to “improve the seizure condition of the patient” (see Sabesan paragraph [0006] and evaluate the efficacy of therapy used to improve the seizures (see Sabesan figure 6B). 
In Regards to Claim 31:  Dilorenzo teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor ( Dilorenzo paragraph [0114]), perform a method of adapting treatment of a subject having seizures ((see Dilorenzo paragraph [0014]), wherein spike frequency is a useful feature to extract from the EEG data (see Dilorenzo paragraph [0093]), but is silent to wherein determining the measure of spike frequency of the filtered EEG data includes calculating a plurality of wavelet coefficients of the filtered EEG data.
Dorfmeister teaches a method of using EEG from a subject to predict a seizure (see Dorfmeister: Abstract) wherein the method comprises determining the measure of spike frequency of the EEG data (see Dorfmeister: Column 6, lines 24-37). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the method of using EEG from a subject to predict and treat seizures of Dorfmeister since (1) Dilorenzo teaches its spike measuring method in the application of predicting and treating seizures and Dorfmeister teaches one such type of spike frequency determining to predict seizures and (2) “to monitor efficacy of treatment and to optimize seizure/spike detection and prediction” (see Dorfmeister: Column 9, lines 34-37). Dilorenzo, as modified by Dorfmeister is silent to wherein determining the measure of spike frequency of the EEG data includes calculating a plurality of wavelet coefficients of the EEG data.
Sabesan teaches a method of detecting an improvement in seizure therapy wherein determining the measure of spike frequency of the EEG data includes calculating a plurality of wavelet coefficients of the EEG data (see Sabesan paragraph [0006] “extracting first maximum wavelet coefficients…extracting second wavelet coefficients” and figures 11B, 12A-12H and paragraph [0104]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo, as modified by Dorfmeister, with the method of detecting an improvement in therapy configured to improve a seizure condition of a patient of Sabesan in order to “improve the seizure condition of the patient” (see Sabesan paragraph [0006] and evaluate the efficacy of therapy used to improve the seizures (see Sabesan figure 6B). 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dilorenzo et al. (US 20070150025 A1) (Dilorenzo) (cited by applicant) further in view of Sankar et al. (US 20160317468) (Sankar), and further in view of Simon et al. (US 2015/0038869 A1), and further in view of Zhu et al. (Zhu, Xiaobo, et al. “A Prospective Study on the Treatment of Infantile Spasms with First-Line Topiramate Followed by Low-Dose ACTH.” Epilepsy Research, vol. 93, no. 2-3, 3 Jan. 2011, pp. 149–154., https://doi.org/10.1016/j.eplepsyres.2010.12.002.)(Zhu) (previously cited). 
In Regards to Claim 15: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), but is silent to wherein the subsequent treatment of the infantile spasms of the subject comprises ACTH therapy. 
Zhu teaches the subsequent treatment of the infantile spasms of the subject comprises ACTH therapy (see Zhu page 149 Summary: Purpose: “first-line topiramate (TPM) followed by low-dose adrenocorticotropic hormone (ACTH) as the second drug, in the treatment of infantile spasms.”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the subsequent treatment of the infantile spasms comprising ACTH of Zhu in order to reduce the frequency of spasm in infants with Infantile Spasm (see Zhu page 149 Summary: Results). 
Response to Arguments
	Applicant’s arguments filed on 5/24/2022 have been fully considered. 
	Specification Objections:
	In view of the specification amendments filed on 5/24/2022, the specification objections are withdrawn.
	Claim Objections:
	In view of the claim amendments filed on 5/24/2022, the claim objections are withdrawn. However, there are new claim objections that were necessitated by the claim amendments filed on 5/24/2022.
	35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
	In view of the claim amendments filed on 5/24/2022, the claim rejections are withdrawn.
	Prior Art Rejections:
	The Applicant asserts:		
    PNG
    media_image1.png
    667
    614
    media_image1.png
    Greyscale

	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection that were necessitated by the claim amendments. The argument is not persuasive since it is not commensurate with the current set of rejections.  Dilorenzo teaches the determination of seizures while Sankar teaches that such seizure determination is applicable to IS and that specific treatment in the face of such a determination would help lessen the seizures of the IS. Further, Simon is now being relied upon to teach biomarkers used to make the seizure determination and it would have been obvious to use such biomarkers in the combination so as assess brain health as it relates to Infantile Spasms.
The Applicant asserts:	

    PNG
    media_image2.png
    273
    614
    media_image2.png
    Greyscale

Applicant’s arguments with respect to claim 20 have been considered but are moot in view of the new grounds of rejection that were necessitated by the claim amendments. The argument is not persuasive since it is not commensurate with the current set of rejections.  Dilorenzo teaches the determination of seizures while Sankar teaches that such seizure determination is applicable to IS and that specific treatment in the face of such a determination would help lessen the seizures of the IS. Further, Simon is now being relied upon to teach biomarkers used to make the seizure determination and it would have been obvious to use such biomarkers in the combination so as assess brain health as it relates to Infantile Spasms.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alyssa N Potter/             Examiner, Art Unit 3791

/MATTHEW KREMER/             Primary Examiner, Art Unit 3791